DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s preliminary amendment filed 29 February 2020 has been considered and entered. Accordingly, claims 1-8 are pending in this application. Claims 3 and 4 are currently amended; claims 1, 2, and 5-8 are original.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
Applicant’s amendments to the Abstract and Specification have been considered and entered.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis in the specification for “the SQL statement so as to register the identification name determined for each member of the structural body, in a table different from the table in which the collection target variables are stored” as recited in claim 5. The claim recites use of “the SQL statement” and thus requires the same SQL statement claim 1, which is for creating a table in which the collection target variables are stored, to also register the identification names in a different table. However, Applicant’s specification only appears to describe storing identification names in separate tables using a separate SQL statement, not the same SQL statement. See [0091] and [0221] as originally filed with respect to SWP statements 230A and 230B.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
in claim 1:
a controller configured to access a database;
a development support device configured to communicate with the controller, wherein 
a development tool configured to support development of a control program for the controller is installable in the development support device, the development tool is configured to accept, as setting information, a setting for designating collection target variables from among variables included in the control program, and a setting for designating an identification name, on the database, of each of the collection target variables, and
a generation module configured to output an SQL statement for creating, on the database, a table in which the collection target variables are stored, based on an identification name on the database, the identification name being specified in the setting information, and a data type on the database, the data type corresponding to the identification name.
		(the “controller” and “development support device” being generic placeholders followed by functions without structure. A “development tool” and “generation module” are also generic placeholders followed by functions, however are not necessarily part of the system being claimed.)
in claim 2:
the development tool is configured to display a data type of each collection target variable, based on an event that the collection target variable is set.
in claim 3:
the development tool is configured to further accept a setting for designating a primary key from among the designated collection target variables.
in claim 4:
the development tool is configured to accept designation of an identification name, on the database, of each member included in the structural body.
in claim 5:
the generation module generates the SQL statement so as to register the identification name determined for each member of the structural body, in a table different from the table in which the collection target variables are stored.
in claim 6:
the generation module adds, to the SQL statement, an instruction code for registering the identification name of the structural body as a foreign key in the table..
in claim 7:
A controller configured to access a database and configured to communicate with a development support device configured to support development of a control program, 
a development tool configured to support development of the control program being installable in the development support device, 
the development tool being configured to accept, as setting information, a setting for designating collection target variables from among variables included in the control program, and a setting for designating an identification name, on the database, of each of the collection target variables, 
the controller comprising:

a program execution module configured to control a drive apparatus as a control target in accordance with the control program received from the development support device; and
a generation module configured to output an SQL statement for creating, on the database, a table in which the collection target variables are stored, based on an identification name on the database, the identification name being specified in the setting information received from the development support device, and a data type on the database, the data type corresponding to the identification name.
	(a “controller”, “a development tool”, “a communication unit”, “a program execution module”, and “a generation module” being generic placeholders followed by functions without structure)
in claim 8:
a development tool configured to support development of the control program being installable in the development support device, 
the development tool being configured to accept, as setting information, a setting for designating collection target variables from among variables included in the control program, and a setting for designating an identification name, on the database, of each of the collection target variables.
	(“a development tool” being a generic placeholder followed by functions without structure)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 6, at line 3, it is not clear which table is being referred to by “the table” as parent claim 5 provides two tables. As such, it is not clear which table Applicant intends to be “the table” the foreign key is to be registered in. As such the scope cannot be properly ascertained, thus rendering it indefinite.
As to claim 7, (a) given the lack of extra indentation for the limitations after “the controller comprising:” in line 10, it is unclear whether only “a communication unit” is intended to be part of the controller, or all three of “a communication unit”, “a program execution module”, and “a generation module” are intended to be part of the controller or separately claimed elements. (b) The claim does not recite a preamble indicating all elements are part of the same feature being claimed, e.g. “A system comprising:”. Instead, the claim merely lists multiple different elements. Because the claim does not recite a preamble indicating that all 
As to claim 8, the claim appears to be directed to a “control method” but then appears to recite non-method elements, e.g. “a development tool”, as claimed limitations. A method cannot contain non-method elements since a method is a process and not a system, or similar. Furthermore, since the claim does not recite a preamble clearly indicating to what applicant is claiming (37 CFR §1.75(e)(1)), it is not clear whether Applicant intends the claim to be directed to a control method or a system including a development tool which also implements a control method. Accordingly, the scope of the claim cannot be properly ascertained, thus rendering it indefinite. For the purpose of examination, the claim will be interpreted as being directed to a method, and as such, non-method elements and features therein may not receive patentable weight.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Knote et al. (US 8,819,068 B1), hereinafter Knote, in view of Saxon (‘Creating Multiple Tables in a Single Transaction’. 17 December 2015 [retrieved on 24 March 2021]. Retrieved from the Internet:< https://blogs.oracle.com/sql/creating-multiple-tables-in-a-single-transaction>).

As to claim 1, Knote discloses a control system comprising:
a controller configured to access a database (Fig. 1; #112, 114; Col. 8, Lines 25-40, Database servers, i.e. controllers, access associated databases.); and
a development support device configured to communicate with the controller (Figs. 1 & 4; #110, 112; Col. 12, Lines 43-50, A DB System Management Computing device 110, i.e. a development support device, communicates with the database server (controller) such as by sending database operation instructions, e.g. to create a table.), wherein 
a development tool configured to support development of a control program for the controller is installable in the development support device (Figs. 1 & 4, #102; A User Interface Module 102, i.e. a development tool is installed on the device 110 (development support device).), the development tool is configured to accept, as setting information, a setting for designating collection target variables from among variables included in the control program (Figs. 3-4, #404; Col. 9, Lines 48-62; Col. 10, Lines 7-11; UI module 102 accepts user setting information such as designating columns from a received list, i.e. setting collection target variables from the received list, the user would like to have in the table from among other variables in the control program as specified in the UI and template which generates it (Fig. 3; Col. 6, Lines 35-48) such as schema name, rows count, etc.), and a setting for designating an identification name, on the database, of each of the collection target variables (Fig 8, #834; Col. 10, Lines 8-11; Col. 15, Lines 25-28 and 37-40, Entering the columns includes at least entering the column names, i.e. identification names for each collection target variable.) and 
the controller or the development tool includes a generation module configured to output  database instruction for creating, on the database, a table in which the collection target variables are stored, based on an identification name on the database, the identification name being specified in the setting information, and a data type on the database, the data type corresponding to the identification name (Fig 8, #834; Col. 10, Lines 8-11; Col. 14, Lines 8-23; Col. 15, Lines 25-28 and 37-40; DBMA 116 of the database server (controller) generates database instructions such as DDL in a database language syntax. A table is created having columns with the column names, e.g. as demonstrated in Fig 8 with a past table creation, with each column having an associated data type with each column name (e.g. CHAR(10) with AISN and RELATED_ASIN columns) as also shown in Fig. 8.).
Knote does not specifically disclose the outputted database instructions such as in a DDL database language syntax (Col. 14, Lines 8-23) from the generation module comprises an SQL statement.
However, Saxon discloses creating database tables using a SQL statement comprising DDL instructions (Saxon, Pg. 2, Lines 1-24; Pg. 4, Lines 42-45; Pg. 5, Lines 1-33; A single SQL query, e.g. as part of a “CREATE SCHEMA” command, can create multiple tables via multiple DDL commands therein.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Knote with the teachings of Saxon by modifying Knote such that the DDL database instructions generated by Knote are more specifically SQL DDL database instructions such as those disclosed by Saxon. At least because both Knote and Saxon disclose utilization Oracle databases (Knote, Col. 7, Lines 11-18; Saxon, Pg. 4, Line 35-Pg. 8, Line 9), and because it is well-known to implement DDL operations against a relational database of Knote (Knote, Col. 4, Lines 33-34; Col. 6, Lines 62-65), said artisan would have been motivated to make the modification so as to enable execution of the DDL database instructions of Knote against a relational database, such as by Oracle, with a reasonable expectation of success of creating a relational database table as done by both Knote and Saxon.


As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Knote, as previously modified with Saxon, discloses wherein the development tool is configured to display a data type of each collection target variable, based on an event that the collection target variable is set (Knote, Fig. 8, #834, Col. 10, Lines 25-43, All information entered for a create table request can be displayed, including set column information specifying data types for each column, e.g. CHAR(10) with AISN and RELATED_ASIN columns.).
Additionally, while the prior art discloses “the development tool is configured to display a data type of each collection target variable, based on an event that the collection target variable is set”, as discussed with respect to claim 1 above, the development tool is not recited as being part of the system being claimed. As such, the functions performed by the development tool as recited in claim 2 do not affect the structure of the claimed system nor require the system to perform any steps, and therefore the cited features do not carry patentable weight. See MPEP §2111.04. 

As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Knote, as previously modified with Saxon, discloses wherein the development tool is configured to further accept a setting for designating a primary key from among the designated collection target variables (Knote, Fig. 3, #358; Col. 9, Lines 53-58; Col. 10, Lines 41-43).
Additionally, while the prior art discloses “the development tool is configured to further accept a setting for designating a primary key from among the designated collection target variables”, as discussed with respect to claim 1 above, the development tool is not recited as being part of the system being claimed. As such, the functions performed by the development 

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Knote, as previously modified with Saxon, discloses wherein, when the designated collection target variables include a structural body, the development tool is configured to accept designation of an identification name, on the database, of each member included in the structural body (Fig 8, #834; Col. 10, Lines 8-11; Col. 15, Lines 25-28 and 37-40, When entering column information, i.e. target variables that include a structural body of columns, the columns include at least entering the column names, i.e. identification names for each member/column.).
Additionally, while the prior art discloses “the development tool is configured to accept designation of an identification name, on the database, of each member included in the structural body”, as discussed with respect to claim 1 above, the development tool is not recited as being part of the system being claimed. As such, the functions performed by the development tool as recited in claim 4 do not affect the structure of the claimed system nor require the system to perform any steps, and therefore the cited features do not carry patentable weight. See MPEP §2111.04. 


As to claim 5, the claim is rejected for the same reasons as claim 4 above. In addition, Knote, as previously modified with Saxon, discloses wherein the generation module generates the SQL statement so as to register the identification name determined for each member of the structural body, in a table different from the table in which the collection target variables are stored (Saxon, Pg. 2, Lines 1-24; Pg. 4, Lines 42-45; Pg. 5, Lines 1-33; A single SQL query, can create multiple tables with different columns and column names, i.e. identification names corresponding to columns (structural bodies) in a first table, and collection target variables corresponding to columns in a second table. These are connected via a foreign key for a structural body, e.g. order_id column.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Knote, as previously modified with Saxon, by further modifying Knote such that the table creation user interface enables a user to set parameters for creating more than one table at a time such that upon creation, the database instructions generated by the generation module of Knote form a single SQL statement so as to register the identification name determined for each member of the structural body, in a table different from the table in which the collection target variables are stored as similarly done by Saxon. The motivation to do so would have been to enable a user of Saxon to issue multiple tables as part of a single statement to enable more efficient rollback, e.g. deletion of schema objects (Knote, Col. 2, Lines 1-5), of multiple created tables created by a user of Knote should a creation failure occur (Saxon, Pg. 4, Lined 36-45) such as upon validation (Knote, Col. 11, Lines 7-25).


As to claim 6, the claim is rejected for the same reasons as claim 5 above. In addition, Knote, as previously modified with Saxon, discloses wherein the generation module adds, to the SQL statement, an instruction code for registering the identification name of the structural body as a foreign key in the table (Saxon, Pg. 2, Lines 1-24; Pg. 4, Lines 42-45; Pg. 5, Lines 1-33; A single SQL query, can create multiple tables with different columns and column names, i.e. identification names corresponding to columns (structural bodies) in a first table, and collection target variables corresponding to columns in a second table. These are connected via a foreign key for a structural body, e.g. order_id column.).
The reasons and motivations for combining the teachings of Knote and Saxon are the same as previously set forth with respect to claim 5 above.
Additionally, while the prior art discloses or renders obvious “the generation module adds, to the SQL statement, an instruction code for registering the identification name of the 

As to claim 7, Knote discloses a controller configured to access a database (Fig. 1; #112, 114; Col. 8, Lines 25-40, Database servers, i.e. controllers, access associated databases.) and configured to communicate with a development support device (Figs. 1 & 4; #110, 112; Col. 12, Lines 43-50, A DB System Management Computing device 110, i.e. a development support device, communicates with the database server (controller) such as by sending database operation instructions, e.g. to create a table.) configured to support development of a control program (Figs. 1 & 4, #134; Col. 6, Lines 23-48, Interface Components 134, i.e. control program(s), are developed using templates on development support device 110 which thus supports them.), 
a development tool configured to support development of the control program being installable in the development support device (Figs. 1 & 4, #102; Col. 6, Lines 23-48; A User Interface Module 102, i.e. a development tool is installed on the device 110 (development support device). Furthermore, interface components 134, i.e. control programs as above, are installable in the development support device upon retrieval of appropriate template and metadata information.), 
(Figs. 3-4, #404; Col. 9, Lines 48-62; Col. 10, Lines 7-11; UI module 102 accepts user setting information such as designating columns from a received list, i.e. setting collection target variables from the received list, the user would like to have in the table from among other variables in the control program as specified in the UI and template which generates it (Fig. 3; Col. 6, Lines 35-48) such as schema name, rows count, etc.), and a setting for designating an identification name, on the database, of each of the collection target variables (Fig 8, #834; Col. 10, Lines 8-11; Col. 15, Lines 25-28 and 37-40, Entering the columns includes at least entering the column names, i.e. identification names for each collection target variable.), the controller comprising:
a communication unit configured to receive the setting information and the control program from the development support device (Fig. 2, #102, 134; Col. 6, Lines 3-31, Interface Component(s) 134, i.e. control program(s), receive setting information and both are received by user interface module 102 from device 110, thus also acting as a communication unit as claimed.);
a program execution module configured to control a drive apparatus as a control target in accordance with the control program received from the development support device (Fig. 2, #114, 234, 244; Col. 8, Lines 21-33, Workflow management module 234, i.e. a program execution module, delivers instructions in accordance with the control program to the database server(s) to control a database 114, i.e. a drive apparatus.); and
 database instruction for creating, on the database, a table in which the collection target variables are stored, based on an identification name on the database, the identification name being specified in the setting information received from the development support device, and a data type on the database, the data type corresponding to the identification name (Fig 8, #834; Col. 10, Lines 8-11; Col. 14, Lines 8-23; Col. 15, Lines 25-28 and 37-40; DBMA 116 of the database server (controller) generates database instructions such as DDL in a database language syntax. A table is created having columns with the column names, e.g. as demonstrated in Fig 8 with a past table creation, with each column having an associated data type with each column name (e.g. CHAR(10) with AISN and RELATED_ASIN columns) as also shown in Fig. 8.).
Knote does not specifically disclose the outputted database instructions such as in a DDL database language syntax (Col. 14, Lines 8-23) from the generation module comprises an SQL statement.
However, Saxon discloses creating database tables using a SQL statement comprising DDL instructions (Saxon, Pg. 2, Lines 1-24; Pg. 4, Lines 42-45; Pg. 5, Lines 1-33; A single SQL query, e.g. as part of a “CREATE SCHEMA” command, can create multiple tables via multiple DDL commands therein.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Knote with the teachings of Saxon by modifying Knote such that the DDL database instructions generated by Knote are more specifically SQL DDL database instructions such as those disclosed by Saxon. At least because both Knote and Saxon disclose utilization Oracle databases (Knote, Col. 7, Lines 11-18; Saxon, Pg. 4, Line 35-Pg. 8, Line 9), and because it is well-known to implement DDL operations against a relational database of Knote (Knote, Col. 4, Lines 33-34; Col. 6, Lines 62-65), said artisan would have been motivated to make the modification so as to enable execution of the DDL database instructions of Knote against a relational database, such as by Oracle, with a reasonable expectation of success of creating a relational database table as done by both Knote and Saxon.

As to claim 8, Knote discloses a control method for a controller configured to access a database (Fig. 1; #112, 114; Col. 8, Lines 25-40, Database servers, i.e. controllers, access associated databases.)and configured to communicate with a development support device (Figs. 1 & 4; #110, 112; Col. 12, Lines 43-50, A DB System Management Computing device 110, i.e. a development support device, communicates with the database server (controller) such as by sending database operation instructions, e.g. to create a table.) configured to support development of a control program (Figs. 1 & 4, #134; Col. 6, Lines 23-48, Interface Components 134, i.e. control program(s), are developed using templates on development support device 110 which thus supports them.), 
a development tool configured to support development of the control program being installable in the development support device (Figs. 1 & 4, #102; Col. 6, Lines 23-48; A User Interface Module 102, i.e. a development tool is installed on the device 110 (development support device). Furthermore, interface components 134, i.e. control programs as above, are installable in the development support device upon retrieval of appropriate template and metadata information.), 
(Figs. 3-4, #404; Col. 9, Lines 48-62; Col. 10, Lines 7-11; UI module 102 accepts user setting information such as designating columns from a received list, i.e. setting collection target variables from the received list, the user would like to have in the table from among other variables in the control program as specified in the UI and template which generates it (Fig. 3; Col. 6, Lines 35-48) such as schema name, rows count, etc.), and a setting for designating an identification name, on the database, of each of the collection target variables (Fig 8, #834; Col. 10, Lines 8-11; Col. 15, Lines 25-28 and 37-40, Entering the columns includes at least entering the column names, i.e. identification names for each collection target variable.), 
the control method comprising:
receiving the setting information and the control program from the development support device (Fig. 2, #102, 134; Col. 6, Lines 3-31, Interface Component(s) 134, i.e. control program(s), receive setting information and both are received by user interface module 102 from device 110, thus also acting as a communication unit as claimed.);
controlling a drive apparatus as a control target in accordance with the control program received from the development support device (Fig. 2, #114, 234, 244; Col. 8, Lines 21-33, Workflow management module 234, i.e. a program execution module, delivers instructions in accordance with the control program to the database server(s) to control a database 114, i.e. a drive apparatus.); and
outputting  database instruction for creating, on the database, a table in which the collection target variables are stored, based on an identification name on the (Fig 8, #834; Col. 10, Lines 8-11; Col. 14, Lines 8-23; Col. 15, Lines 25-28 and 37-40; DBMA 116 of the database server (controller) generates database instructions such as DDL in a database language syntax. A table is created having columns with the column names, e.g. as demonstrated in Fig 8 with a past table creation, with each column having an associated data type with each column name (e.g. CHAR(10) with AISN and RELATED_ASIN columns) as also shown in Fig. 8.).
Knote does not specifically disclose the outputted database instructions such as in a DDL database language syntax (Col. 14, Lines 8-23) from the generation module comprises an SQL statement.
However, Saxon discloses creating database tables using a SQL statement comprising DDL instructions (Saxon, Pg. 2, Lines 1-24; Pg. 4, Lines 42-45; Pg. 5, Lines 1-33; A single SQL query, e.g. as part of a “CREATE SCHEMA” command, can create multiple tables via multiple DDL commands therein.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Knote with the teachings of Saxon by modifying Knote such that the DDL database instructions generated by Knote are more specifically SQL DDL database instructions such as those disclosed by Saxon. At least because both Knote and Saxon disclose utilization Oracle databases (Knote, Col. 7, Lines 11-18; Saxon, Pg. 4, Line 35-Pg. 8, Line 9), and because it is well-known to implement DDL operations against a relational database of Knote (Knote, Col. 4, Lines 33-34; Col. 6, Lines 62-65), said 
Furthermore, while the prior art discloses “a controller configured to access a database and configured to communicate with a development support device configured to support development of a control program, a development tool configured to support development of the control program being installable in the development support device, the development tool being configured to accept, as setting information, a setting for designating collection target variables from among variables included in the control program, and a setting for designating an identification name, on the database, of each of the collection target variables”, these features are directed to components not part of the method being performed and as such do not require steps of the claimed method to be performed. Accordingly, the cited elements above; i.e. recited functions of the controller, development support device, development tool, and control program; are not part of the claimed method being performed and do not carry patentable weight. See MPEP §2111.04.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gillespie et al. (US 5,732,262) discloses generating DDL code, e.g. for a DB2® DBMS,  including creating database tables using DDL statements including specifying column names, column data types, primary keys, and null/not null values (Col. 5, Lines 2-42; Col. 7, Lines 17-35).
Bosworth et al. (US 5,619,688) discloses a user interface for creating a database table including displaying a list of available columns for user selection to include in the table (Figs. 4B, 5, 17, 18; Col. 6, Line 36-Col. 7, Line 40).
Snelling, Jr (US 5,826,257) discloses creating a database table via a user interface, including using a lookup technique to search for and retrieve values for columns. Additionally, data type information can be selected for each column from a drop-down menu (Figs. 7-11).
Tanide (Cited in IDS filed 04/05/2020)(US 2016/0098028 A1) discloses a programmable controller for generating SQL statements to manage a database (Abstract; Figs. 9, 13)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James E Richardson/             Primary Examiner, Art Unit 2167